Citation Nr: 1515439	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  10-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include insomnia.  

4.  Entitlement to service connection for a lower intestinal disorder.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for PTSD.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in August 2009, November 2011, and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in August 2014, a transcript of which is of record.  Following the conduct of that hearing, additional documentary evidence was added to the Veteran's claims folder and there was submitted a signed, written waiver for initial RO consideration of all such evidence.  

In his brief, dated in November 2014, the Veteran's attorney expanded the pending claim of entitlement to service connection for insomnia to include all acquired psychiatric disorders, separate and apart from the previously denied claim for service connection for PTSD.  The issue as expanded is identified on the title page of this document.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board herein finds that new and material evidence has been received by VA with which to reopen previously denied claims for service connection for hemorrhoids, a heart disorder, and PTSD.  Those reopened claims as well as the other issues on appeal, inclusive of the expanded claim for service connection for any acquired psychiatric disorder, inclusive of insomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hemorrhoids, a heart disorder, and PTSD were denied most recently by a rating decision entered in August 2005, and following notice to the Veteran of that action and his right to appeal, no timely appeal was initiated.  

2.  Since entry of those August 2005 denials, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims for service connection for hemorrhoids, a heart disorder, and PTSD.  


CONCLUSION OF LAW

The August 2005 denials of service connection for hemorrhoids, a heart disorder, and PTSD are final; new and material evidence has been received by VA since entry of those denials at denial so as to permit reopening of the previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 138384 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ, here the RO, or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for hemorrhoids, a heart disorder, and PTSD was initially and most recently denied by VA through an RO rating decision of August 2005.  The basis of the hemorrhoid denial was that there was no evidence that the claimed disorder occurred in or was caused by service; the other denials were based on the absence of a showing of current disability.  Written notice of the denials was provided to the Veteran in September 2005, but he did not thereafter initiate an appeal within the prescribed time period, thereby rendering final the August 2005 actions.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the Veteran's sworn testimony offered at his Board hearing in August 2014 that permits reopening of each such claim.  

At that hearing, the Veteran testified that he had experienced chest pains while stationed in Germany and was prescribed nitroglycerine for its control, and that examination at that time disclosed a heart abnormality for which he was returned to the United States for evaluation and treatment of a heart valve disorder at the VA Medical Center in St. Petersburg, Florida, during the early part of 1980.  This was followed by a period of rest and recuperation and his eventual return to Germany, when later during 1980 he was involved in what he described as a harrowing incident in which he and another service person lifted a tank engine from the chest of another serviceman.  The Veteran also testified that he sustained multiple injuries in that incident, to include hemorrhoids, and that the mental stress of that incident led to the onset of his claimed PTSD, inclusive of intrusive thoughts, nightmares, and flashbacks.  It was further indicated that the Veteran's mother was contacted by the service department personnel about her son's heart disorder and the need to transport him to Florida for its management.  Notice is taken that it was proffered that the Veteran's mother was providing a statement to that effect and the circumstances regarding the inservice onset of her son's heart ailment.  Other testimony was to the effect that the Veteran experienced great stress when performing his assigned inservice duties at a rifle or shooting range, when he was subject to errant fire from improperly handled weapons.  Postservice medical treatment was noted to be administered for his complaints of hemorrhoids, heart problems, and mental stress.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection for hemorrhoids, a heart disorder, and PTSD by way of service incurrence.  To that extent, alone, the previously denied claims therefor are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claims for service connection for hemorrhoids, a heart disorder, and PTSD are reopened.  To that extent, alone, the appeal is allowed. 


REMAND

The Veteran seeks additional development as to each of his claims herein reopened, as well as each of his original claims for service connection which encompass back, left ankle, acquired psychiatric, and lower intestine disorders.  

First and foremost, he alleges that VA has not met its burden under its duty to assist the Veteran in obtaining his service treatment records, none of which are now within his VA claims folder.  Despite the RO's entry of a formal finding as to their unavailability in connection with a prior claim, the Veteran asserts that insufficient efforts have been made to date in order to obtain all treatment records from his active duty and/or from his Reserve or National Guard service that followed.  He testified at his hearing that he had trained for and served with Special Forces, with possible sealing of his records as a result, but he seeks additional assistance in obtaining any and all available records.  Moreover, the record on appeal does not now include any records of treatment from 1980 at the VA Medical Center in St. Petersburg, Florida, where the Veteran indicates he underwent medical evaluation and treatment of his claimed heart disorder and efforts are needed for the retrieval of any available medical reports relating thereto.  

It is also proffered by the Veteran through his attorney that his mother has compiled a written statement regarding her contact with the Veteran and/or service department in 1980 regarding his inservice heart difficulties, but only a partial letter, dated in October 2013, from his mother is now of record.  Also absent from the record are statements from friends and family, dated from November 2013 to November 2014, as referenced to be in an attachment to the attorney's letter to the Board in November 2014.  These, too, should be obtained on remand.  

Initial development is found to be necessary in regards to the recently expanded claim for service connection for any acquired psychiatric disorder, inclusive of insomnia, that is separate and apart from the claim for service connection for PTSD herein reopened and remanded.  

As well, the Veteran requests that VA examinations be performed as to each claimed disorder and also regarding his TDIU claim, based on his account of multiple inservice injuries, and the Board concurs.  The Board further notes that it is one of the Veteran's contentions that he sustained inservice injuries from his lifting of a tank or truck engine from the chest of a fellow serviceman onto whom the engine had fallen and in a separate incident in which he fell on ice and slid downhill 30 or 40 yards, fracturing his legs and injuring his left ankle and requiring hospital care at Bagram and/or Landstuhl medical facilities.  He further alleges that his claimed back, left ankle, psychiatric, and intestinal disorders, as well as his hemorrhoid and heart disorders and his PTSD, are the result of such injuries, and in the completion of his assigned duties at a gun range in which he was subject to errant fire from mishandled weapons and other sources of stress.  In light of the foregoing, and inasmuch as service treatment records are now absent from the claims folder, further VA examinations are in order.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Undertake any and all initial development of the Veteran's recently expanded claim of entitlement to service connection for any acquired psychiatric disorder, inclusive of insomnia.  This is separate and apart from the claim for service connection for PTSD herein reopened, as previously developed and certified for appellate review by the AOJ.  

2.  Request that the Veteran submit a complete copy of the October 2013 statement and any other statement from his mother that was proffered by his attorney as indicating that she had been notified of the onset of a heart disturbance while the Veteran remained on active duty and was returned to the United States for treatment at a VA facility of his heart ailment.  Also obtain for inclusion in the claims folder the proffered lay statements from friends and family compiled from November 2013 to November 2014, as referenced in the Veteran's attorney's letter of November 2014 to the Board.  

3.  Obtain a complete set of service treatment records and service personnel records, including those pertaining to active duty and all periods of Reserve or National Guard service with the Florida and/or Illinois Army National Guard, as well as any period in which the Veteran received medical care at a VA facility as service person and a service department medical facilities at Bagram or Landstuhl, for inclusion in the Veteran's VA claims folder.  

Efforts to obtain these and any other Federal records must continue until the AOJ determines by way of a formal determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

4.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder, including but not limited to those compiled since entry of the most recent decisional document as to each pertinent issue, and those records compiled during 1980 regarding medical evaluation and treatment of a heart disorder at the VA Medical Center in St. Petersburg, Florida, and thereafter at VA Medical Centers in Miami and Gainesville, Florida.  

5.  Thereafter, afford the Veteran VA examinations in order to ascertain the nature and etiology of his claimed acquired psychiatric disorder, including insomnia and PTSD; hemorrhoids; a heart disorder; and lower intestinal or other gastrointestinal disorder.  As part of those examinations, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as  comprehensive clinical and/or mental status evaluations, as appropriate, and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner(s) for review.  All pertinent diagnoses should be identified, to include a specific finding as to whether or not PTSD is present and, if so, as a result of which specific stressor(s). 

Each individual VA examiner should then offer an opinion addressing as applicable to the disorder evaluated the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving the Veteran's back, left ankle, hemorrhoids, heart, psychiatric status inclusive of insomnia and PTSD, and lower intestines or gastrointestinal system originated in service or is otherwise attributable thereto or any incident thereof, including the claimed injuries sustained in a 1980 incident in which the Veteran lifted a tank engine that fell onto the chest of a fellow service person, his inservice fall onto ice and down a hill with injuries to his legs and left ankle, and all other inservice events he describes?  The examiners should consider the Veteran's statements as to inservice events and any course of postservice medical care in relationship to the other evidence of record in offering opinions as to the foregoing.  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the back or left ankle, any psychosis, peptic ulcer, and/or heart or cardiovascular disorder of the Veteran was present within the one-year period following his separation from active duty in July 1982, and, if so, how and to what degree was any such disorder manifested? 

6.  If and only if any disorder of the Veteran is found by a VA or other examiner to have been service-related, then afford the Veteran a VA examination in connection with his TDIU claim.  His VA claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All pertinent diagnoses should be set forth. 

The VA examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (as identified by the RO) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

7.  Lastly, adjudicate the Veteran's reopened claims for entitlement to service connection for hemorrhoids, a heart disorder, and PTSD, as well as his original claims for service connection for back and left ankle disorders, an acquired psychiatric disorder other than PTSD but inclusive of insomnia, lower intestines or other gastrointestinal disorder, and TDIU, and if any benefit sought is not granted, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


